Citation Nr: 0713115	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-40 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
depressive disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
endometriosis, status post total abdominal hysterectomy.

3.  Entitlement to an evaluation in excess of 10 percent for 
left ovary removal.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) in January 2002 and September 2003.  
After the RO issued a statement of the case (SOC) in 
September 2004, the veteran's timely substantive appeal was 
received and November 2004.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted at the Atlanta, Georgia RO before the 
undersigned Veterans Law Judge in February 2007.  

Pursuant to 38 C.F.R. § 20.1304(c) (2006), any additional 
pertinent evidence received by the Board that has not already 
been considered by the AOJ must be referred to the AOJ for 
initial review unless there has been a waiver of such 
referral by the claim.  The veteran submitted a signed waiver 
of initial consideration of the evidence submitted at the 
Travel Board hearing.  The waiver was knowing and voluntary 
and this waiver is accepted as valid by the Board.  Appellate 
review may proceed. 

At her Travel Board hearing, the veteran testified that she 
was seeking service connection for post-traumatic stress 
disorder (PTSD).  That claim is not before the Board for 
appellate review, because it has not been adjudicated by the 
RO, but is REFERRED to the RO for any action necessary.


FINDINGS OF FACT

1.  The veteran's service-connected depressive and dysthymic 
disorder is manifested by depressive thoughts, inability to 
maintain intimate to relationships, difficulty sleeping, 
intermittent inability to perform daily functions, some 
neglect of appearance and hygiene, intermittent episodes of 
panic or anxiety attacks, poor concentration, and Global 
Assessment of Functioning (GAF) scores varying from 50 to 55.

2.  There is no medical evidence that the veteran's 
hysterectomy, which was performed several years ago, 
currently results in gynecological symptoms which are not 
encompassed in the schedular criteria for the 30 percent 
evaluation currently assigned for the veteran's disability.  

3.  The veteran has had only her left ovary removed.

4.  The medical evidence establishes that the veteran's 
psychiatric disabilities, which include a psychiatric 
disorder for which service connection is not in effect, 
preclude substantial gainful employment.  

5.  Resolving reasonable doubt in the veteran's favor, her 
service-connected disabilities preclude substantial gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for the 
veteran's service-connected psychiatric disorder, 
characterized as depressive disorder, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.116, Diagnostic Code 7619 
(2006).

2.  The criteria for an evaluation in excess of 30 percent 
for endometriosis, status post total abdominal hysterectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.116, 
Diagnostic Codes 7611, 7618 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for removal of the left ovary have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.116, Diagnostic Code 7619 (2006).

4.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to increased 
evaluations for her service-connected disabilities, and 
contends that she is unable to work as a result of her 
service-connected disabilities.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, soon after the veteran submitted her 
claims for increased evaluations in March 2001, and before 
any adjudicative decision was issued, the RO issued a July 
2001 letter which advised the veteran of VA's duties to 
notify and assist, explained what evidence was necessary to 
substantiate the claims, explained what evidence VA would 
obtain, what evidence VA would obtain if identified by the 
appellant, advised the appellant to tell VA about any 
additional evidence that might be relevant, and advised her 
to submit any evidence she could submit.  After issuing this 
letter the RO afforded the veteran VA examination.

After the veteran submitted her claims for TDIU in July 2002, 
and before any adjudicative decision on that claim was 
issued, the RO issued a December 2002 letter which advised 
the veteran of VA's duties to notify and assist, explained 
what evidence was necessary to substantiate a claim for TDIU, 
explained what evidence VA would obtain, what evidence VA 
would obtain if identified by the appellant, advised the 
appellant to tell VA about any additional evidence that might 
be relevant, and advised her to submit any evidence she could 
submit.  After issuing this letter the RO afforded the 
veteran VA examination.

The Board finds that the July 2001 and December 2002 notices 
were adequate to advise the veteran of all duties to him as 
set forth in the VCAA.   These notices were issued prior to 
the initial adjudications of the claims.  Each element of 
notice described in Pelegrini has been met.  The notice 
provided in this case meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, the Board notes, as to the claims for increased 
evaluations for endometriosis, status post hysterectomy, and 
for removal of the left ovary, the determination is 
essentially one of statutory interpretation, as the veteran 
is at or above the maximum schedular evaluation.  As to the 
claim for TDIU, that claim has been granted, and no further 
discussion of the VCAA is required as to that claim.  For the 
above reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004). 

Law and regulations, claims for increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

1.  Claim for increased evaluation for depressive disorder

Historically, the veteran was awarded service connection for 
a depressive disorder by a rating decision issued in 1990.  
The veteran's disability due to depressive disorder was 
evaluated as 30 percent disabling under Diagnostic Code 9433 
at the time the veteran submitted the March 2001 claim 
underlying this appeal.  

VA outpatient clinical notes dated in July 2002 reflect that 
the veteran's treating VA provider assigned a GAF score of 
50.  

VA clinical records dated from January 2004 through December 
2004 demonstrate that the veteran was treated twice monthly 
or more frequently for her psychiatric disorders.  In June 
2004, a GAF score of 55 was assigned.  The veteran's 
medication regimen was readjusted based on the veteran's 
stated feelings of increased depression and anxiety about 
events in her life.  

In September 2004, the veteran reported episodes of intense 
anxiety and some paranoia.  She expressed emotional 
difficulty dealing with a relationship with an individual of 
the opposite sex.  The veteran's mood was sad, her behavior 
was anxious, and her affect was restricted.

October 2004 treatment notes reflect that the veteran's 
treating provider advised her that her service-connected 
psychiatric disability was more disabling than the current 30 
percent evaluation reflected.  

In an October 2004 medical statement, the veteran's treating 
provider stated that the veteran had received only partial 
benefit from her treatment and remained despondent and easily 
irritable when having to interact in any social context.  The 
provider stated that the veteran was being treated for 
chronic depression and panic attacks, as well as other 
disorders.  The examiner opined that the veteran remained 
impaired in social and work settings as a result of her 
service-connected disorders.

On VA examination conducted in December 2004, the veteran 
reported difficulty sleeping, inability to relax, depressive 
thoughts, and inability to maintain and intimate 
relationship, difficulty performing daily tasks, and 
inability to work.  She had not worked for seven years.  Her 
last emergency psychiatric treatment was in 1996, following 
an anxiety attack at work.  Toward the end of her employment, 
she worked four hours per day at the medical recommendation 
of her psychotherapist.

The veteran's appearance and hygiene were not appropriate, 
but showed signs of neglect.  Eye contact was poor.  Her 
volume of voice was low.  She showed little spontaneity.  She 
did not volunteer information.  Her affect and mood were 
abnormal and reflected depression, which affected her ability 
to function independently and effectively.  There was no 
evidence of panic attacks.  Note delusions were observed.  
There were no obsessional rituals.  When asked about sexual 
trauma, not veteran admitted that her brother abused her 
between the ages of four and 12.  She reported driving her 
car about once a week, as little as possible, and recorded 
playing solitaire on the computer for hours.  The examiner 
concluded that the established diagnosis, dysthymic disorder, 
was not accurate and that a diagnosis of depressive disorder 
would be more accurate.  The examiner signed a global 
assessment on functioning score on the 50.

In an addendum also dated in December 2004, the examiner who 
had conducted the December 2004 VA examination stated that 
the veteran's depressive disorder and dysthymic disorder were 
both considered and combined in the assigned GAF of 50.  The 
examiner further stated that, if the veteran's PTSD resulting 
from abuse and childhood were considered, a lower GAF, 40, 
would have been assigned. 

VA outpatient treatment notes dated from September 2005 
through January 2007 reflect that the veteran continued with 
group therapy and continued to take medications for her 
psychiatric disorders.  A GAF score of 50 was assigned in 
January 2007.

Regulations applicable to evaluation of depressive disorder

The veteran's service-connected psychiatric disorder, 
characterized by the RO as a depressive mood disorder, is 
evaluated under 38 C.F.R. § 4.130, DC 9433.  The criteria for 
evaluating a disorder under DC 9433 are specified in the 
"General Rating Formula for Mental Disorders (Rating 
Formula)," at 38 C.F.R. § 4.130.  Under the Rating Formula, a 
50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, including § 4.130 and Code 
9440.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job.  

Analysis

The evidence as a whole establishes that a GAF score of 50 
was the score most frequently assigned for the veteran's 
psychiatric disorders during the period at issue in this 
appeal.  Based on the opinion provided following the 
veteran's December 2004 VA examination, the Board concludes 
that a GAF score of 50 reflects the functional impairment due 
to her service-connected psychiatric disability, without 
consideration of any psychiatric disorder for which service 
connection is not in effect.  

A GAF score of 50, with the symptoms of depressive thoughts, 
inability to maintain intimate to relationships, difficulty 
sleeping, intermittent inability to perform daily functions, 
some neglect of appearance and hygiene, intermittent episodes 
of panic or anxiety attacks, poor concentration described by 
the veteran's treating providers, warrants an increased 
evaluation to 50 percent.  The GAF score and symptoms 
establish that the veteran has occupational and social 
impairment with reduced reliability and productivity.

The evidence also establishes that the veteran denies 
suicidal ideation.  There is no evidence of obsessional 
rituals which interfere with routine activities.  No provider 
has stated that the veteran's speech or verbal communications 
were illogical, obscure, or irrelevant at any time during the 
period for evaluation.  There is no evidence that the veteran 
has manifested impaired impulse control (such as unprovoked 
irritability with periods of violence or spatial 
disorientation.  On one occasion, an examiner noted that the 
veteran appeared to have neglected her personal appearance 
and hygiene.  The evidence as a whole establishes that the 
veteran does not meet the criteria for a 70 percent 
evaluation generally, although she does meet at least two of 
the criteria.  

The December 2004 evidence also establishes that, with 
consideration of PTSD, the psychiatric disorder for which 
service connection is not in effect, the veteran's GAF score 
would support a 70 percent evaluation.  However, the portion 
of the veteran's impairment due to PTSD cannot be considered 
in the evaluation for her service-connected disabilities.  
The December 2004 opinion distinguishes the portion of the 
veteran's impairment due to PTSD from the impairment due to 
the service-connected disability.  The evidence as to the 
service-connected psychiatric disability alone supports a 50 
percent evaluation, but is unfavorable to a 70 percent 
evaluation, since the severity of symptoms and the GAF score 
for the service-connected disability alone are consistent 
with a 50 percent evaluation but do not reflect such severity 
as to warrant a 70 percent evaluation.  

The preponderance of the evidence is against an evaluation in 
excess of 50 percent.  38 U.S.C.A. § 5107(b).  The evidence 
warrants an increased evaluation to 50 percent, but no higher 
rating, for the veteran's service-connected psychiatric 
disability.

2.  Claim for evaluation in excess of 30 percent for 
hysterectomy

Historically, by a rating decision issued in January 1990, 
the veteran was awarded service connection for endometriosis 
with total abdominal hysterectomy and removal of left ovary.  
A combined evaluation for hysterectomy and removal of left 
ovary was assigned, with a total schedular evaluation 
assigned effective in July 1989, followed by a reduced 
evaluation to 40 percent effective in November 1989.  The RO 
thereafter assigned a separate evaluation of 30 percent for 
endometriosis with total abdominal hysterectomy under 
Diagnostic Codes 7611 and 7618, assigning a separate 10 
percent evaluation for endometriosis with left ovary removal.
 
DC 7618 provides the criteria for evaluating disability due 
to removal of the uterus, including corpus.  For three months 
after removal of the uterus, a 100 percent evaluation is 
warranted.  Thereafter, a maximum schedular evaluation of 30 
percent is assigned.  The veteran has been granted the 
maximum schedular evaluation available after expiration of 
the immediate postoperative period.  There is no medical 
evidence or opinion indicating that the post-operative rating 
should be extended.  Moreover, as the veteran's hysterectomy 
was performed more than 10 years ago, the evidence is highly 
unfavorable to such an extension.  

The Board has considered whether there is any evidence which 
would support Remand of this claim for consideration for an 
extaschedular evaluation.  Under the provisions of 38 C.F.R. 
§ 3.321, in exceptional cases an extraschedular evaluation 
can be provided in the interest of justice.  The Board lacks 
the authority to award an extraschedular rating in the first 
instance, but if the evidence supports such a rating, the 
Board must refer the case to a VA officer authorized to make 
such an award.  VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 
88 (1996).

The criteria for referral for an extraschedular evaluation 
are met if the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, there is no 
medical evidence or opinion that the residuals of the 
veteran's hysterectomy have resulted in marked interference 
with employment.  The veteran's post-operative residuals of 
hysterectomy have not required any periods of recent 
hospitalization.  The Board notes that the veteran has 
required treatment for abnormal Pap smears, but there is no 
evidence that the abnormal Pap smear results are due to the 
service-connected hysterectomy.  In any event, the treatment 
for abnormal Pap smears has not required hospitalization, but 
has been provided on an outpatient basis.  

The record does not establish, based upon findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability following her 
hysterectomy such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.  Accordingly, the Board finds the evidence is 
against an evaluation in excess of 30 percent for 
hysterectomy, and the claim for increase is denied.

3.  Entitlement to an increased evaluation for removal, left 
ovary

Historically, the veteran was granted service connection for 
endometriosis, effective in 1986.  Following surgical 
treatment of endometriosis with hysterectomy and removal of 
the left ovary, service connection was granted for the post-
surgical changes.  By a January 1990 rating decision, the 
veteran's disability due to endometriosis was 
recharacterized, and a separate evaluation was granted for 
removal of the left ovary, effective from 1986.  The 
disability for removal of the left ovary was evaluated as 10 
percent disabling under Diagnostic Codes 7615 and 7619 when 
the veteran submitted the March 2001 claim for an increased 
evaluation which underlies this appeal.

38 C.F.R. § 4.116, DC 7619 provides that the removal of an 
ovary will warrant a 100 percent rating for three months 
after removal.  Thereafter, complete removal of both ovaries 
will result in a 30 percent rating and removal of one ovary 
with or without partial removal of the other warrants a 
noncompensable rating.

As the veteran's hysterectomy is medically shown to have 
involved the removal of only one ovary, no more than a 
noncompensable evaluation is warranted under DC 7619.  
However, the 10 percent evaluation in effect under DCs 7615 
and 7619 has been in effect for many years.  While the Board 
does not disagree with the continuance of that evaluation, 
the evaluation is in excess of the maximum schedular 
evaluation.  There is no medical evidence or opinion 
attributing current symptomatology to the post-surgical 
residuals of removal of one ovary.  There is no schedular 
basis for an evaluation in excess of 10 percent for this 
disability.

The Board has considered whether referral for consideration 
of an extraschedular evaluation is warranted under the 
provisions of 38 C.F.R. § 3.321, which, as noted above, 
allows extraschedular evaluation in the interest of justice 
if a case presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  However, in this case, no symptoms or findings 
have been attributed to the veteran's loss of an ovary.  
There is no medical opinion that this disability resulted in 
marked interference with employment, nor does the veteran 
appear to have so alleged.  The removal of the left ovary has 
not required any periods of recent hospitalization.

There is no basis for a finding that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Accordingly, the Board 
finds the evidence is against an evaluation in excess of 10 
percent for removal of one ovary, and the claim for increase 
is denied.

4.  Claim for TDIU

Currently, the veteran has been granted service connection 
for three disabilities, depressive disorder, evaluated in 
this decision as 50 percent disabling, endometriosis with 
total abdominal hysterectomy, evaluated as 30 percent 
disabling, and removal of the left ovary, evaluated as 10 
percent disabling.  Her combined disability evaluation is 70 
percent, as combined under 38 C.F.R. § 4.25 (50 percent + 30 
percent = 65 percent + 10 percent = 69 percent, rounded to 70 
percent).
 
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  The veteran meets these schedular criteria.  

It is the established policy of VA, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  
Disabilities for which service connection is not in effect 
and advancing age may not be used as determining factors in 
the rating agency's judgment.  38 C.F.R. §§ 3.341(a), 
4.16(a), 4.19.

VA outpatient treatment notes dated in May 2001 reflect that 
the veteran started working part time, two days per week.  
August 2001 treatment notes, and later VA outpatient notes, 
do not reference this employment or attempt at employment.  
The August 2001 treatment notes disclose that the veteran 
reported increased anxiety, among other symptoms.  The 
veteran's application for TDIU benefits, received by VA in 
July 2002, states that the veteran attended Spanish and 
computer training at the Veterans' Resource Center beginning 
in April 2002.  No clinical record thereafter references that 
training or any employment related to that training.  In July 
2002, outpatient group therapy notes reflect that the veteran 
expressed sadness at losing her ability to be employed.

Since no treatment note after July 2002 discusses the 
veteran's employment, and no VA examination conducted 
thereafter, including the VA examination conducted in January 
2003, references any employment, the Board presumes that the 
veteran was unable to move from part-time employment to 
substantial gainful employment or to retain the part-time 
employment.

In August 2003, the veteran submitted a statement from her 
former employer, the United States Postal Service, which 
disclosed that the veteran last worked in August 1997.  At 
the time of the veteran's resignation from that job, the 
veteran was working part time, 20 hours per week, and the 
Postal Service had accommodated a medical statement that the 
veteran was not medically able to work more than part-time.  
The employer statement noted that the veteran had lost 640 
hours of work in the past 12 months due to her disability. 

In her November 2004 substantive appeal, the veteran argued 
that her service-connected disability resulted in her 
inability to continue her employment with the U.S. Postal 
Service and her inability to hold even a part-time job after 
her resignation from the Postal Service.

The examiner who conducted VA examination in December noted 
that the veteran had depressive disorder and dysthymic 
disorder, for which he assigned a GAF of 50.  The examiner 
also noted that the veteran had PTSD, and opined that, if the 
symptoms of PTSD were considered, a GAF of 40 would be 
assigned.  The examiner did not, however, distinguish the 
symptoms of the veteran's service-connected depressive 
disorder and dysthymic disorder from the symptoms of PTSD, 
nor did the examiner comment on the effect of the service-
connected disabilities alone on the veteran's employability.

In a medical statement dated in September 2006, the veteran's 
treating provider stated that the veteran was on continuous 
medications for dysthymic disorder and PTSD.  She was being 
seen by a psychiatrist every three months and by a therapist 
every three weeks.  The provider stated that impairments to 
employment included such symptoms as sleep disturbance, mood 
disturbance, emotional liability, social withdrawal and 
isolation, paranoia, difficulty concentrating, anxiety, 
inability to complete tasks, low tolerance for pain secondary 
to depression.  He opined that the veteran had no ability to 
deal with the stress of skilled or semiskilled work.  He 
noted that she had had three or more episodes of 
decompensation in work or work-like settings.  He stated 
that, due to these factors, the veteran had been unable to 
maintain employment.  The provider did not, however, 
distinguish between the symptoms which were due to service-
connected disability and the symptoms or extent of impairment 
due to PTSD, for which, as noted above, the veteran has not 
been awarded service connection.


At the time of outpatient treatment in January 2007, the 
veteran reported limited socialization, other than on the 
computer, which the provider noted was because the veteran 
had increased anxiety in social situations.  She was causally 
dressed with fair hygiene.  Her mood was anxious.  She was 
easily distracted.  The veteran admitted to hearing religious 
content, but denied auditory or visual hallucinations.  The 
provider noted that the veteran was unable to tolerate any 
increase in medications. 

The veteran submitted a January 2007 statement from a former 
supervisor, O.G.McM., who clearly stated that the veteran 
resigned her employment with the Postal service after she 
began having daily anxiety attacks at work, sometimes having 
to be assisted out of the workplace in a wheelchair by her 
fellow employees.  Despite an attempt to work part-time 
rather than full-time, the anxiety attacks continued, and the 
veteran was forced to resign, Mr. McM. stated.

The opinions of record do not distinguish between symptoms 
related to the service-connected psychiatric disabilities and 
the psychiatric disorders for which service connection is not 
in effect, although the evidence establishes that the 
veteran's impairments are more severe when all disorders are 
considered than when the service-connected disabilities are 
considered alone.  The veteran's treating provider rendered a 
November 2006 opinion that her depressive disorder, her 
service-connected psychiatric disability, as opposed to a 
disorder for which service connection is not in effect, 
renders the veteran more susceptible to pain and causes her 
to have a low pain threshold.  The clinical records also 
indicate that the primary residual effect of the veteran's 
hysterectomy is chronic pain.  

Where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected one, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Resolving reasonable doubt as to the extent of impairment due 
to the service-connected psychiatric disability and as to the 
aggregate impairment due to all service-connected 
disabilities in the veteran's favor, the Board finds that an 
award of TDIU is warranted.


ORDER

An increased evaluation from 30 percent to 50 percent for 
depressive disorder is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation.

The appeal for an evaluation in excess of 30 percent for 
endometriosis, status post total abdominal hysterectomy, is 
denied.

The appeal for an evaluation in excess of 10 percent for left 
ovary removal is denied.

The appeal for a total disability evaluation based on 
individual unemployability (TDIU) is granted, subject to law 
and regulations governing the effective date of an award of 
monetary compensation.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


